—In an action, inter alia, to recover *717damages for breach of contract, the defendants appeal from a judgment of the Supreme Court, Kings County (Schneier, J.), dated April 25, 1997, which, upon a nonjury trial, is in favor of the plaintiff and against them in the principal sum of $100,000.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court’s determination that the plaintiff opened the standby letter of credit at the request of the defendant David Friedman on behalf of the defendant P.T. Imports, Inc., upon the defendants’ guarantee that they would repay the obligation. Rosenblatt, J. P., Miller, Thompson and Santucci, JJ., concur.